                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION
                                                                           ^ 2020


 UNITED STATES OF AMERICA,                         CR 19-30-M-DWM


                 Plaintiff,

        V.                                                ORDER


BRYAN GREGG WATERFIELD
 NASH,

                  Defendant.




        The United States’ having moved unopposed to extend the response deadline

and good cause appearing.

        IT IS ORDERED that the motion (Doc. 88)is GRANTED. The government

and defendant shall file responses to the pending motions on or before March 23,

2020.


        DATED this       day of March, 2020.




                                                . Molloy, District Judge
                                      United/IStates Enstrict Court
